Citation Nr: 1627221	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  16-21 429	)	DATE
	)
	)


THE ISSUE

Whether an October 26, 2015 Board decision that denied retroactive benefits prior to July 11, 2007, for the grant of educational assistance under Chapter 30 (Montgomery GI Bill or MGIB) contained clear and unmistakable error.

[The issues of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with bronchial asthma will be addressed in a separately issued decision.]


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2008.  In an October 26, 2015 decision, the Board of Veterans Appeals' (Board) denied the Veteran's claim to retroactive MGIB educational assistance prior to July 11, 2007.  In February 2016, the Veteran submitted a motion to revise or reverse the October 26, 2015 Board decision on the basis of clear and unmistakable error.


FINDINGS OF FACT

1.  The October 26, 2015 Board decision denied the Veteran's claim to educational assistance under Chapter 30 prior to July 11, 2007.

2.  As indicated by a time-stamp, VA received the Veteran's application for Chapter 30 educational assistance on June 11, 2008.

3.  The issues before the Board on October 26, 2015, concerned the Veteran's entitlement to payment of Chapter 30 educational benefits, not whether he was eligible for these benefits.


CONCLUSION OF LAW

The October 26, 2015 Board decision that denied the Veteran's claim to retroactive MGIB educational assistance prior to July 11, 2007, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 20.1400, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2016, the Veteran submitted a motion to revise or reverse, on the basis of clear and unmistakable error (CUE), an October 26, 2015 Board decision.  Therein, the Board denied the Veteran's claim to MGIB educational assistance prior to July 11, 2007.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

Motions to revise Board decisions are not appeals.  38 C.F.R. § 20.1402.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  The decision on a motion alleging CUE in a Board decision is a matter over which the Board has original jurisdiction. 

As an initial matter, the Board notes that the Veterans Claims Assistance Act and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2015), are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (holding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  

CUE claims are not conventional appeals, but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  As an aside, even though a motion alleging CUE in a Board decision is not a "claim," the use of the word "claim" in this decision does not alter the legal definition thereof.

In a July 2011 decision, the Board determined that the Veteran met the basic eligibility criteria for MGIB educational assistance.  Subsequently, in a June 2013 decision (which is not associated with electronic claims file), the Agency of Original Jurisdiction determined that the date of the Veteran's claim was June 11, 2008, and that the Veteran was entitled to retroactive MGIB educational assistance, effective June 11, 2007.  The Veteran perfected an appeal seeking an earlier effective date.  In an October 26, 2015 decision, the Board denied the Veteran's claim.  In February 2016, the Veteran submitted a motion to reverse or revise the October 26, 2015 Board decision based on clear and unmistakable error.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2015).  Pursuant to 38 C.F.R. § 20.1404(a), the motion alleging CUE in a prior Board decision must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.

In this case, the February 2016 motion filed by the Veteran arguably satisfies the filing and pleading requirements set forth in 38 C.F.R. § 20.1404  for a motion for revision of a decision based on CUE.  See Canady v. Nicholson, 20 Vet. App. 393, 402-03 (2006). 

A prior Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

Additionally, "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts:  it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In assessing whether CUE is present in a prior determination, a three-prong test is applied, which is as follows: 

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A determination that there was CUE in the decision must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245. 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In his February 2016 motion, the Veteran asserts that the October 26, 2015 Board decision should be revised or reversed based on CUE because of a "misinterpretation of terminology and events."  The Veteran then discusses his history of payment into the MGIB program, which was complicated by his discharge from active duty and subsequent reinstatement to active duty, as well as official correction to service documents.  The Veteran also provided clarification of terms and phrases he used during the appeal regarding the claim at issue in the October 26, 2015 Board decision.  Attached to the motion, the Veteran re-submitted documents that were of record at the time of the October 26, 2015 Board decision. 

The Veteran's assertions in support of his February 2016 CUE motion essentially pertain to his eligibility for MGIB educational assistance.  The Veteran was deemed eligible to receive MGIB education assistance in the July 2011 Board decision.  However, eligibility must be distinguished from entitlement to payment of those benefits.  The salient issue before the Board at the time of the October 26, 2015 decision was a determination as to whether the Veteran was entitled to payment of MGIB educational assistance benefits prior to June 11, 2007.  The central focus of this analysis concerns the date of the Veteran's claim for said benefits.

Specifically, at the time of the October 26, 2015 Board decision, the applicable regulations were as follows:

The MGIB program, also known as Chapter 30, provides education benefits to Veterans and Service Members who have at least two years of active duty.  Assistance may be used for college degree and certificate programs, technical or vocational courses, flight training, apprenticeships or on-the-job training, high-tech training, licensing and certification tests, entrepreneurship training, certain entrance examinations, and correspondence courses.  Remedial, deficiency, and refresher courses may be approved under certain circumstances.  Benefits are generally payable for 10 years following release from honorable active service.  Eligible Service Members may receive up to 36 months of education benefits.

When an eligible Veteran or Service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of:  (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b).

In the October 26, 2015 decision, the Board denied the Veteran's claim of entitlement to payment for MGIB educational assistance prior to June 11, 2007.  In so doing, the Board observed that the record included an application for MGIB benefits, VA Form 22-1990, date-stamped as received on July 11, 2008.  While the Veteran may have been eligible for MGIB educational assistance benefits prior to June 11, 2007, entitlement to payment of those benefits was predicted on his date of claim.  Therefore, the Veteran has not established that any incorrect application of statutory or regulatory provisions was committed by the Board in the October 26, 2015 decision, or that any CUE committed by the Board in the October 26, 2015 decision was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the October 26, 2015 decision and the determination is final.


ORDER

Revision on the basis of CUE in the October 26, 2015 Board decision is denied.



                       ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



